 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LIUDMYLA IEGOROVA,                                  No. 2:19-cv-01028 MCE DB PS
12                        Plaintiff,
13            v.                                          ORDER
14    YOVIG YEGOROV,
15                        Defendant.
16

17           Plaintiff is proceeding pro se in the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19           On November 4, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days after service of the findings

22   and recommendations. The fourteen-day period has expired, and plaintiff has not filed any

23   objections to the findings and recommendations.

24           Although it appears from the docket that plaintiff’s copy of the findings and

25   recommendations were returned as undeliverable, plaintiff was properly served. It is the

26   plaintiff’s responsibility to keep the court apprised of plaintiff’s current address at all times.

27   Pursuant to Local Rule 182(f), service of documents at the record address of the party is fully

28   effective.
                                                         1
 1              The court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3              Accordingly, IT IS HEREBY ORDERED that:

 4              1. The findings and recommendations filed November 4, 2019 (ECF No. 3) are adopted

 5   in full;

 6              2. Plaintiff’s June 5, 2019 application to proceed in forma pauperis (ECF No. 2) is

 7   denied;

 8              3. Plaintiff’s June 5, 2019 complaint (ECF No. 1) is dismissed without leave to amend;

 9   and

10              4. This action is dismissed.

11              IT IS SO ORDERED.

12   Dated: February 4, 2020

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
